DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-9, and 11-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YUN et al. (U.S. 2020/0388630).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 

As to claim 1, YUN et al. disclose in Fig. 26 a non-volatile memory device comprising: a first semiconductor layer (300) comprising a stair area and a cell area that comprises a memory cell array (100) formed therein (Fig. 26, para. [0050], [0065], [0068], [0148]); and a second semiconductor layer (400) on a first side (bottom side) of the first semiconductor layer (300), the second semiconductor layer (400) comprising a page buffer (240) connected to the memory cell array (100) (Fig. 26, para. [0037]-[0040], [0150], [0154], [0155]), wherein the first semiconductor layer (300) comprises: 
a plurality of word lines (WL1 to WL4) stacked in a vertical direction that is perpendicular to the first semiconductor layer (300) (Fig. 26, para. [0137], [0148]); a ground selection line (GSL) in a layer on the plurality of word lines (WL1 to WL4) (Fig. 26, para. [0137]); a common source line (CSL) in a layer on the ground selection line (GSL) (Fig. 26, para. [0124], [0129]); a plurality of vertical pass transistors (as indicated at TR1 to TRm in Fig. 19) in the stair area (Figs. 19 and 26, para. [0117], [0119]); and a plurality of driving signal lines (SI1 to SI4 and SS1 to SS4) in a same layer as the common source line (Fig. 26, para. [0093]-[0095], [0104]), wherein the plurality of word lines (WL1 to WL4) form a stair shape in the stair area (see Fig. 26, para. [0115], [0119]), and wherein each of the plurality of vertical pass transistors (as indicated at TR1 to TRm in Fig. 19) is connected between a corresponding word line (WL1 to WL4) among the plurality of word lines (WL1 to WL4) and a corresponding driving signal line among the plurality of driving signal lines (SI1 to SI4 and SS1 to SS4) (see Figs. 19 and 26, para. [0074]).  

As to claim 3, as applied to claim 1 above, YUN et al. disclose in Fig. 26 all claimed limitations including the limitation wherein each of the plurality of vertical pass transistors (as indicated at TR1 to TRm in Fig. 19) comprises a gate (GT) which is configured to receive a block selection signal (BS) (Fig. 26, para. [0077], [0099], [0102]). 
As to claim 4, as applied to claims 1 and 3 above, YUN et al. disclose in Fig. 26 all claimed limitations including the limitation wherein the gate (GT) is in a same layer as the ground selection line (GSL) (see Fig. 26).
As to claim 6, as applied to claims 1, 3 and 4 above, YUN et al. disclose in Fig. 26 all claimed limitations including the limitation wherein a first length of the gate (GT) in the vertical direction is greater than a second length of the ground selection line (GSL) in the vertical direction (see Fig. 26).
As to claim 7, as applied to claims 1, 3 and 4 above, YUN et al. disclose in Fig. 26 all claimed limitations including the limitation wherein the second semiconductor layer further comprises a normal pass transistor (TRn) connected to the ground selection line (Fig. 22, 26, para. [0065], [0115], [0137]).

As to claim 9, as applied to claims 1, 3 and 8 above, YUN et al. disclose in Fig. 26 all claimed limitations including the limitation wherein the second semiconductor layer (400) further comprises a normal pass transistor (TRn) connected to the GIDL gate line (Figs. 19 & 26, para. [0113], [0114], [0118]-[0119], [0131]).
As to claim 11, YUN et al. disclose in Fig. 26 a non-volatile memory device comprising: a first semiconductor layer (300) comprising a memory cell array (100) that comprises a vertical channel structure (VP) (Fig. 26, para. [0050], [0065], [0068],  [0070], [0148]); and a second semiconductor layer (400) on a first side of the first semiconductor layer (300) in a vertical direction that is perpendicular to the first semiconductor layer (300), the second semiconductor layer comprising a page buffer (240) connected to the memory cell array (100) (Fig. 26, para. [0037]-[0040], [0150], [0154], [0155]), wherein the first semiconductor layer (300) comprises:
a plurality of word lines (WL1 to WL4) stacked in the vertical direction (Fig. 26, para. [0137], [0148]); a ground selection line (GSL)  in a layer on the plurality of word lines (WL1 to WL4) (Fig. 26, para. [0137]);  
a plurality of vertical pass transistors (as indicated at TR1 to TRm in Fig. 19) in a stair area of the plurality of word lines (WL1 to WL4) (Figs. 19 and 26, para. [0117], [0119]), the plurality of vertical pass transistors (as indicated at TR1 to TRm in Fig. 19) each comprising a vertical channel (“vertical channel” VC) extending in the vertical direction (Fig. 26, para. 
As to claim 12, as applied to claim 11 above, YUN et al. disclose in Fig. 26 all claimed limitations including the limitation wherein the vertical channel structure (VP) has a first width, and wherein the vertical channel (VC) has a second width that is greater than the first width (see Fig. 26).
As to claim 13, as applied to claim 11 above, YUN et al. disclose in Fig. 26 all claimed limitations including the limitation wherein heights of vertical channels (VC) respectively included in the plurality of vertical pass transistors (as indicated at TR1 to TRm in Fig. 19) are substantially equal to each other (Figs. 19 & 26).
As to claim 14, as applied to claim 11 above, YUN et al. disclose in Fig. 26 all claimed limitations including the limitation wherein a bottom level of the vertical channel (VC) is higher than a top level of a topmost word line (WL1) among the plurality of word lines (WL1 to WL4) with respect to the second semiconductor layer (400) (see Fig. 26).
As to claim 15, as applied to claim 11 above, YUN et al. disclose in Fig. 26 all claimed limitations including the limitation wherein the first semiconductor layer (300) further comprises a dummy word line (DWL1, DWL2, DWL3 and DWLA, Fig. 8) between the plurality of word lines (WL1 to WL4) and the ground selection line (GSL) (Figs. 3, 8 and 26, para.  [0088]).

As to claim 17, as applied to claim 11 above, YUN et al. disclose in Fig. 26 all claimed limitations including the limitation wherein the first semiconductor layer (300) further comprises a plurality of contacts (CP1 to CPm) extending in the vertical direction, and wherein each of the plurality of vertical pass transistors (as indicated at TR1 to TRm in Fig. 19) is connected to the corresponding word line (WL1/WL2/WL3/WL4) through a corresponding contact ((WL1/WL2/WL3/WL4) among the plurality of contacts (CP1 to CPm) (Figs. 22 & 26, para. [0132], [0133])..
As to claim 18, as applied to claim 11 above, YUN et al. disclose in Fig. 26 all claimed limitations including the limitation wherein lengths of the plurality of contacts (CP1 to CPm) are substantially equal to each other (Figs. 22 & 26).
As to claim 19, as applied to claim 11 above, YUN et al. disclose in Fig. 26 all claimed limitations including the limitation wherein each (WL1/WL2/WL3/WL4) of the plurality of word lines (WL1 to WL4) comprises a conductive region (“conductive material”, para. [0095]) and an insulating region (“insulating layers, para.[0070], [0118]), and wherein each (WL1/WL2/WL3/WL4) of the plurality of word lines (WL1 to WL4) is, in the conductive 
As to claim 20, YUN et al. disclose in Fig. 26 a non-volatile memory device comprising: a first semiconductor layer (300); and a second semiconductor layer (400) on a first side the first semiconductor layer (300) in a vertical direction that is perpendicular to the first semiconductor layer (300), wherein the second semiconductor layer (400) comprises a transistor (440) (Fig. 26, para. [0037]-[0040], [0150]-[0151], [0154], [0155]), wherein the first semiconductor layer(300)  comprises: 
a plurality of word lines (WL1 to WL4) stacked in the vertical direction (Fig. 26, para. [0137], [0148]); a ground selection line (GSL) on the plurality of word lines (WL1 to WL4) (Fig. 26, para. [0137]); a common source line (CSL) on the ground selection line (GSL) (Fig. 26, para. [0124], [0129]); a plurality of vertical pass transistors (as indicated at TR1 to TRm in Fig. 19) in a stair area of the plurality of word lines (WL1 to WL4) (Figs. 19 and 26, para. [0117], [0119]), wherein the plurality of vertical pass transistors (as indicated at TR1 to TRm in Fig. 19) are respectively connected to the plurality of word lines (WL1 to WL4) (Figs. 19 & 26); a plurality of first contacts (310) extending in the vertical direction, connecting ones of the plurality of vertical pass transistors (as indicated at TR1 to TRm in Fig. 19) to ones of the plurality of word lines (WL1 to WL4), and having substantially equal lengths in the vertical direction (Fig. 26, para. [0151]); and a plurality of driving signal lines (SI1 to SI4 and SS1 to SS4) in a same layer as the common source line (Fig. 26, para. [0093]-[0095], [0104]), wherein each of the plurality of vertical pass transistors (as indicated at TR1 to TRm in Fig. 19) is connected between a corresponding driving signal line (SI1 to SI4 and SS1 to SS4) among the plurality of driving .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over YUN et al. (U.S. 2020/0388630).
As to claim 5, as applied to claims 1, 3, and 4 above, YUN et al. disclose in Fig. 26 all claimed limitations except for the limitation wherein a first length of the gate in the vertical direction is equal to a second length of the ground selection line in the vertical direction.  However, it would have been obvious to one of ordinary skill in the art to use the teaching of YUN et al. in the range that a first length of the gate in the vertical direction is equal to a second length of the ground selection line in the vertical direction, as claimed, because it has been held that where the general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation.  See In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955); Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. Denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05. There is no evidence indicating a first length of the gate and second length of the ground selection line are critical. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
As to claim 10, as applied to claim 1 above, YUN et al. disclose in Fig. 26 all claimed limitations except for the limitation wherein the ground selection line comprises a different material than the plurality of word lines.  However, at the time of the invention was made; it would have been obvious to one of ordinary skill in the art to use different materials for the 

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        September 30, 2021